Per Curiam.
[¶1] Russell Wayne Everett, Jr. appealed from a district court judgment in which a jury found him guilty on two counts of gross sexual imposition. Everett argues there was insufficient evidence presented at trial to sustain the jury verdict and criminal judgment. Everett also argues the district court abused its discretion in denying his motion for new trial. We conclude there is sufficient evidence to sustain the conviction and the district court did not abuse its discretion in denying Everett's motion. We summarily affirm under N.D.R.App.P. 35.1(a)(3) and (4).
[¶2] Gerald W. VandeWalle, C.J.
Jon J. Jensen
Lisa Fair McEvers
Daniel J. Crothers
Jerod E. Tufte